                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

BUSHRA GORDON,                       *

      Plaintiff,                     *

vs.                                  *
                                                CASE NO. 4:20-CV-84 (CDL)
BRIAN ROWLEY and U.S. BANK           *
NATIONAL ASSOCIATION,
                                     *
      Defendants.
                                     *

                                  O R D E R

      Plaintiff alleges that she was injured when Defendant              Brian

Rowley negligently collided with the vehicle in which she was a

passenger.    Defendants have filed a motion to compel compliance

with a third-party subpoena and two motions to exclude experts.

For the reasons set forth below, the Court grants Defendants’

motion to compel third-party Peach Injury Network LLC’s response

to subpoena (ECF No. 24) to the extent set forth below, denies

Defendants’   motion    to   exclude     the   testimony    of    Dr.   Hector

Miranda-Grajales (ECF No. 25), and denies Defendants’ motion to

exclude the testimony of Dr. Richard Boehme (ECF No. 26).

                                 DISCUSSION

I.    Defendants’ Motion to Compel (ECF No. 24)

      Plaintiff disclosed Peach Injury Network LLC as a litigation

funding   company    with    a   financial     interest    in    this   action.

Plaintiff obtained a loan advance on her claims in this action
from Peach Injury.      Defendants served a subpoena on Peach Injury,

seeking    documents    regarding       Peach         Injury    and       regarding     its

agreement with Plaintiff.             Specifically, Defendants seek (1) a

certified copy of Peach Injury’s entire file regarding Plaintiff;

(2)   documents   identifying         the   owners,      managers,          shareholders,

investors, and other individuals with a financial interest in

Peach Injury; (3) documents identifying the states in which Peach

Injury    operates;     (4)     documents       identifying          agreements         with

Plaintiff’s    medical        providers;        and     (5)     agreements         between

Plaintiff and Peach Injury.

      Peach   Injury    did    not    object     in     writing      to     the   subpoena

within    fourteen    days    after    being    served        with    it,    it   did   not

respond to the subpoena by the deadline, and it did not file a

motion to quash the subpoena.1                  Defendants’ counsel contacted

counsel for Peach Injury, but Peach Injury still did not comply

with the subpoena or object in writing.                       Defendants then filed

their motion to compel.         Peach Injury filed an untimely response,

asserting that it is now a defunct and dormant business entity

that has produced all items and information in its possession and


1 Peach Injury’s response to the motion to compel—which was untimely
under the Court’s local rules—is styled as a response and motion to
quash. Peach Injury did not file the document as a motion. Moreover,
Federal Rule of Civil Procedure 45(d)(3) requires that a motion to
quash subpoena be “timely.” Even if Peach Injury’s response brief were
construed as a motion to quash, it was not filed until nearly seven
months after the subpoena was served, six months after the time for
compliance with the subpoena, and five months after Defendants’ counsel
tried to confer in good faith with counsel for Peach Injury.        The
“motion” is not timely within the meaning of Rule 45.

                                            2
that    any    other    items    are     not     in    its    possession,          control,   or

custody.

       Defendants       previously       received        from      Peach     Injury      several

unsigned      agreements       related      to       Peach    Injury     and    Peach    Health

Finance       Co.    Defendants        also      previously        received        an   unsigned

agreement       between     Peach      Health         Financing      LLC    and     Plaintiff.

Counsel       for   Peach      Injury       (who       happens      to     be   counsel       for

Plaintiff, as well), represented that he would obtain Plaintiff’s

executed       agreement,       but    it      has      not    yet       been   produced      to

Defendants.         Within fourteen days of the date of this order,

Peach      Injury      shall    produce        any      executed         agreement       between

Plaintiff and Peach Injury and/or Peach Health Financing, LLC.

If   no    such     agreement       exists,          Peach    Injury       shall    produce    a

verified response to the subpoena stating so.

       It is not clear from the present record whether any other

documents responsive to the subpoena exist.                          Peach Injury asserts

that “the entity had been sold and that no one was in possession

of   any    more    documents       than    provided          in   the     previous     several

responses due [sic].”            Within fourteen days of the date of this

order, Peach Injury shall produce any documents in its possession

regarding the sale of/current ownership of Peach Injury, along

with any other documents in its possession that are responsive to

the subpoena and not privileged.                      If no such documents exist in




                                                 3
Peach Injury’s possession, Peach Injury shall produce a verified

response to the subpoena stating so.

II.     Defendants’ Motion to Exclude the Testimony of Dr. Hector
        Miranda-Grajales (ECF No. 25)

        Defendants     seek     to    exclude    the    expert    testimony       of   Dr.

Hector       Miranda-Grajales,        Plaintiff’s      lifecare    planner        expert.

Dr. Miranda-Grajales is a medical doctor who is board certified

in brain injury medicine and pain medicine.                    Dr. Miranda-Grajales

is also a certified lifecare planner who created a lifecare plan

for Plaintiff.

        Defendants argue that Dr. Miranda-Grajales’s opinions and

testimony are not based on sufficient facts or data because he

did not conduct a physical examination of Plaintiff.                          Rather, he

interviewed      Plaintiff       via    telephone      and     reviewed      Plaintiff’s

medical      records,     documentation         and    photographs      regarding      the

wreck, depositions of Plaintiff and her treating physician and

other     witnesses,      and     Defendants’         expert    reports.         At    his

deposition,      Dr.    Miranda-Grajales         testified       that    he     typically

conducts a physical examination of patients for whom he does a

lifecare plan but did not physically examine Plaintiff because of

the COVID-19 pandemic.               Dr. Miranda-Grajales also admitted that

he did not communicate with Plaintiff’s medical providers and

that    he    disagreed    with      certain    recommendations         of    Plaintiff’s

treating physician.




                                           4
        The Court understands that it must serve as the gatekeeper

under Federal Rule of Evidence 702, keeping out unreliable expert

testimony.       But the gatekeeping role “is not intended to supplant

the adversary system or the role of the jury: ‘vigorous cross-

examination,        presentation        of    contrary    evidence,       and    careful

instruction      on    the     burden    of   proof     are   the    traditional     and

appropriate means of attacking shaky but admissible evidence.’”

United States v. Alabama Power Co., 730 F.3d 1278, 1282 (11th

Cir. 2013) (quoting Allison v. McGhan Med. Corp., 184 F.3d 1300,

1311–12 (11th Cir. 1999).

        The    Court    is    not    convinced    that    Dr.    Miranda-Grajales’s

methodology is unreliable simply because he did not conduct a

physical examination of Plaintiff.                Dr. Miranda-Grajales’s expert

report    states       that    his   opinions     are    based      on   his    clinical

experience, his medical training, his lifecare planning training,

the history provided, records reviewed, and examination findings.

In his deposition, Dr. Miranda-Grajales explained why he could

reach    the    lifecare       planning      recommendations        he   did    within   a

reasonable degree of medical certainty even without a physical

examination.          Defendants did not demonstrate that Dr. Miranda-

Grajales’s methodology in this action departed from the accepted

methodology for lifecare planners.                    Defendants’ concerns about

the     perceived      flaws    in    Dr.     Miranda-Grajales’s         opinions    may

certainly be explored via thorough and sifting cross-examination.



                                              5
But    the       Court    declines    to     exclude     Dr.    Miranda-Grajales         from

testifying at trial.

III. Defendants’ Motion to Exclude the Testimony of Dr. Richard
     Boehme (ECF No. 26)

        Dr. Richard Boehme is a board-certified neurologist who also

holds       a    PhD     in    biomedical    engineering.          Defendants         seek    to

exclude          Dr.      Boehme’s        testimony      regarding       causation           and

“biomechanical            engineering.”        Defendants       argue    that    the    Court

should exclude his testimony as unreliable because Dr. Boehme is

primarily         a    practicing      neurologist        and    because        Dr.    Boehme

testified that his opinions regarding force application to spine

and disc herniations are within his common knowledge as someone

who   holds       a    doctorate     in     biomedical    engineering.           Defendants

contend that Dr. Boehme’s testimony on this point is nothing more

than ipse dixit.               But it is not; Dr. Boehme’s testimony is based

on his education and training in biomedical engineering, as well

as    his       review    of    numerous     records     related    to   the     wreck       and

Plaintiff’s medical treatment.2 The Court declines to exclude Dr.

Boehme’s testimony on this ground.

        Defendants also argue that Dr. Boehme’s testimony regarding

the movement of Plaintiff’s body during impact of the car wreck

is not based on sufficient facts or data.                          In support of this

argument, Defendants contend that Dr. Boehme’s conclusions are

2 Defendants did not point to any evidence that Dr. Boehme’s “common
knowledge” opinions are counter to what is actually common knowledge
for biomedical engineers.

                                               6
inconsistent with Plaintiff’s sworn deposition testimony and some

of    her   medical   records.      These     inconsistencies       are   certainly

something that Defendants may explore on cross-examination, but

the Court finds that they do not establish that Dr. Boehme’s

testimony is based on insufficient facts or data.                     In reaching

his    conclusions,       Dr.   Boehme     physically      examined       Plaintiff,

reviewed the expert report of Defendants’ biomechanics expert,

considered      Plaintiff’s      medical      records     from   twelve        medical

providers,     and    reviewed     six   imaging    studies      that     had     been

completed on Plaintiff.            Thus, the Court is not convinced Dr.

Boehme’s     testimony     is   based    on    insufficient      facts    or    data.

Defendants may cross-examine Dr. Boehme regarding any perceived

holes or mistakes in his work, but the Court will not exclude Dr.

Boehme’s testimony from trial.

                                   CONCLUSION

       As discussed above, the Court grants Defendants’ motion to

compel      third-party    Peach    Injury      Network     LLC’s     response      to

subpoena (ECF No. 24) to the extent set forth in this order.                      The

Court denies Defendants’ motion to exclude the testimony of Dr.

Hector Miranda-Grajales (ECF No. 25) and Defendants’ motion to

exclude the testimony of Dr. Richard Boehme (ECF No. 26).

       IT IS SO ORDERED, this 30th day of June, 2021.

                                             s/Clay D. Land
                                             CLAY D. LAND
                                             U.S. DISTRICT COURT JUDGE
                                             MIDDLE DISTRICT OF GEORGIA

                                         7
